IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-60371
                        Conference Calendar
                         __________________


HOSEY B. JOHNSON,

                                     Plaintiff-Appellant,

versus

GULFPORT POLICE DEPARTMENT,
CITY OF GULFPORT,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 1:92CV356GR
                        - - - - - - - - - -
                         (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Hosey B. Johnson filed an amended civil rights complaint, 42

U.S.C. § 1983, against the city of Gulfport alleging that the

city had included an arrest for armed robbery on his "rap" sheet

in violation of his constitutional rights.    The district court

granted the defendants' motion for summary judgment and dismissed

the complaint with prejudice.



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-60371
                                -2-

     To the extent that Johnson argues that the granting of the

motion to quash deemed the allegations of civil rights violations

admitted, the record does not support his position.    Johnson

served a subpoena on Patricia Bodin requesting production of the

transcript of the opening statement in his 1981 criminal trial,

and Bodin successfully filed a motion to quash this subpoena.

Bodin's motion is the only motion to quash granted by the

district court.

     To the extent that Johnson argues the merits of his claim,

he has failed to allege a constitutional claim and is not

entitled to relief.   See Resident Council of Allen Parkway

Village v. U.S. Dep't of Housing and Urban Dev., 980 F.2d 1043,

1050 (5th Cir.), cert. denied, 114 S. Ct. 75 (1993).    Johnson's

"rap" sheet lists a 1980 arrest for armed robbery, and Johnson

does not deny he was arrested.   He has failed to demonstrate that

he has a constitutional right to have this arrest removed from

his record.

     This appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it will be dismissed.   5th Cir. R. 42.2.

We caution Johnson that any additional frivolous appeals filed by

him or on his behalf will invite the imposition of sanctions.      To

avoid sanctions, Johnson is further cautioned to review all

pending appeals to ensure that they do not raise arguments that

are frivolous because they have been previously decided by this

court.

     Appeal DISMISSED.